Citation Nr: 1041473	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-28 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $20,620.53, to 
include the matter of whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 decisional letter of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that granted a partial waiver of recovery of the 
Veteran's overpayment of compensation benefits in the calculated 
amount of $29,940.01, and denied a waiver of recovery in the 
further amount of $20,620.53.

As an initial matter, the Board notes that in the Veteran's 
September 2006 VA Form 9 (substantive appeal), he stated, "My 
time is not submitted by agencies correctly."  This suggests he 
was disagreeing with the periods of incarceration that were 
considered by the Committee on Waivers and Compromises 
(Committee) when it calculated his overpayment amount.  In July 
2008, VA sought clarification from the Veteran as to whether he 
was filing a notice of disagreement with the dates used on his 
award regarding the money withheld due to his incarceration.  In 
September 2008, he submitted correspondence that did not respond 
to this question, but instead provided argument as to why he felt 
he should not be held responsible for the overpayment amount.  
Nevertheless, the Board finds (and as will be discussed in 
greater detail below) that questions have been raised by the 
record as to whether the entire overpayment amount was properly 
created/calculated.  As the United States Court of Appeals for 
Veterans Claims (Court) has held that the issue of the validity 
of a debt is a threshold determination that must be made prior to 
a decision on a request for waiver of the indebtedness (see 
Schaper v. Derwinski, 1 Vet. App. 430 (1991)), the matter of 
whether the overpayment was properly created must be addressed on 
remand.  Accordingly, the matter has been recharacterized (as 
reflected on the preceding page) to more accurately reflect what 
is on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required. 



REMAND

Under VA laws and regulations, a person who is incarcerated in a 
Federal, State, local or other penal institution or correctional 
facility for a period in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of that amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. §  3.665(a).  

Upon release from incarceration, if there is no apportionment in 
place, or if the released person is reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed the date of release from incarceration if 
VA receives notice of release within 1 year following release; 
otherwise the award shall be resumed the date of receipt of 
notice of release.  38 C.F.R. § 3.665(i).  

VA treatment records associated with the record in September 2005 
show that in May 2005, the Veteran reported to his VA therapist 
that he had been released from prison in December 2004.  Shortly 
thereafter, also in September 2005, VA contacted the Ombudsman 
Coordinator for the Texas Department of Criminal Justice, and was 
advised that the Veteran had been incarcerated for a felony 
offense from October 16, 1986 to March 1, 1994; from April 21, 
1995 to June 28, 2000; and from November 14, 2001 to December 14, 
2004.

Based upon this information, in October 2005, VA proposed to 
retroactively reduce the Veteran's disability benefits because of 
his prior periods of incarceration.  After the Veteran was 
advised that an overpayment in the calculated amount of 
$52,164.54 (later corrected to $50,560.54) had been created as a 
result of the adjustment in his benefits (see January 2006 and 
February 2006 notice letters), he requested a waiver of this 
debt.  See February 2006 correspondence from the Veteran.

In July 2006, the Veteran's claim was referred to the Committee 
for their consideration.  A review of their decision shows that 
the periods it considered for the creation of the Veteran's 
overpayment amount included all dates from December 16, 1968 to 
January 31, 2006.  The Committee then found that:

[I]t would not be against equity and good conscience 
to waive recovery of the portion of the overpayment 
created from [December 16, 1986] through [May 31, 
1991] and from [February 1, 1995 through July 31, 
2000].  However, based on the degree of fault and 
unjust enrichment and only minimal financial hardship, 
it would not be against equity and good conscience to 
deny waiver of recovery of the portion of the 
overpayment created from [June 1, 1991] through 
[January 31, 1995] and [August 1, 2000] through 
[January 31, 2006].

Accordingly, a partial waiver of the overpayment in the 
calculated amount of $29,940.01 was granted, and an overpayment 
in the calculated amount of $20,620.53 was not waived.

The Board finds that clarification from the Committee is 
necessary before a decision may be reached in this claim, as the 
periods considered by the Committee when it calculated the 
overpayment amount include dates during which the Veteran was not 
incarcerated.  Specifically, for the period for which waiver was 
not granted from June 1, 1991 to January 31, 1995, the record 
does not reflect that the Veteran was incarcerated from March 1, 
1994 to January 31, 1995.  For the period for which waiver was 
granted, from February 1, 1995 to July 31, 2000, the record does 
not reflect that the Veteran was incarcerated from February 1, 
1995 to April 21, 1995, or from June 28, 2000 to July 31, 2000.  
For the period considered from August 1, 2000 to January 31, 
2006, the record does not reflect that the Veteran was 
incarcerated from August 1, 2000 to November 14, 2001, or from 
December 14, 2004 to January 31, 2006.  As the record does not 
include an adequate explanation of how the Committee calculated 
the total amount of the overpayment, and the periods of 
waiver/non-waiver and periods of the Veteran's incarcerations 
cannot, on their face, be reconciled, clarification is 
necessary..

The Board notes also that the Veteran submitted Financial Status 
Reports in February 2006 and in September 2008.  However, as 
there is evidence in the file that suggests his financial status 
may have changed since the latest submission, and as his claim is 
being remanded anyway, he should have the opportunity to submit 
an updated VA Form 5655, Financial Status Report.  

Accordingly, the case is REMANDED for the following:

1. 	The Veteran should be provided a copy 
of VA Form 5655, Financial Status Report, and 
be afforded an appropriate amount of time to 
respond with his current financial status.  

2. 	The Veteran's claims file should then 
be forwarded to the Committee for an 
accounting/audit of the time periods and 
disability payments issued to the Veteran 
that were previously considered when it 
calculated the overpayment amount.  The 
Committee should prepare a memorandum (with 
detailed explanation reconciling the periods 
of overpayment with those of his 
incarcerations for felony) listing the 
calculations involved in the creation of the 
Veteran's debt.  After the overpayment amount 
has been re-calculated, the Committee should 
again consider the Veteran's request for a 
waiver, to include review of any evidence not 
previously considered.

2. 	If the Veteran's claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case (that 
addresses both the propriety of how the 
overpayment was created/calculated and 
whether waiver of the remaining indebtedness 
is warranted) and afford him and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

